DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3, 7 and 10-20 drawn to a method of assessing an amount of non-native nucleic acids in a sample from a subject, the sample comprising non-native and native nucleic acids, the method comprising: obtaining results from a mismatch amplification-based quantification assay, and determining an amount of the non-native nucleic acids in the sample based on the results, wherein the determining comprises averaging the results to determine the amount, and the averaging is taking the median.
Group II, claim(s) 4 and 5, drawn to a method of assessing an amount of non-native nucleic acids in a sample from a subject, the sample comprising non-native and native nucleic acids, the method comprising: obtaining results from a mismatch amplification-based quantification assay, and determining an amount of the non-native nucleic acids in the sample based on the results, wherein the determining comprises analyzing the results using a robust standard deviation and/or robust coefficient of variation.
Group III, claim(s) 6, drawn to a method of assessing an amount of non-native nucleic acids in a sample from a subject, the sample comprising non-native and native nucleic acids, the method comprising: obtaining results from a mismatch amplification-based quantification assay, and determining an amount of the non-native nucleic acids in the sample based on the results, wherein the determining comprises analyzing the results using a discordance value.
Group IV, claim(s) 8 and 9, drawn to a method of assessing a risk in a subject based on one or more amounts of non-native nucleic acids in one or more samples from a subject, the sample(s) comprising non-native and native nucleic acids, the method comprising: obtaining one or more amounts of non-native nucleic acids in one or more samples from a subject, which amounts are determined from the results of one or more mismatch amplification-based quantification assays, and assessing a risk based on the amount(s) of non-native nucleic acids.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group I
Species of further method steps
A) the determining comprises or the method further comprises analyzing the results using a robust standard deviation and/or robust coefficient of variation (claim 2),
B) the determining comprises or the method further comprises analyzing the results using a discordance value (claim 3),
C) the amount of the native or total nucleic acids is also determined (claim 11).
Species of mismatch amplification-based assay
D) the mismatch amplification-based quantitative assay further comprises selecting informative results of the amplification assays (claim 15),
E) the mismatch amplification-based quantitative assay further comprises obtaining the genotype of the non-native nucleic acids (claim 17),
F) the mismatch amplification-based quantitative assay further comprises obtaining the genotype of the native nucleic acids (claim 17),
G) the mismatch amplification-based quantitative assay further comprises obtaining the genotype of the non-native nucleic acids and native nucleic acids (claim 17),
H) the mismatch amplification-based quantitative assay further comprises obtaining the plurality of SNV targets (claim 18),
I) the mismatch amplification-based quantitative assay further comprises obtaining the at least two primer pairs for each of the plurality of SNV targets (claim 19).
Applicant is required, in reply to this action, to elect a single species from each of the sets of species if Group I is elected, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a mismatch amplification based assay, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lang et al. (J. Mol. Diagn., vol. 13, pp. 23-28, 2011), which teaches mismatch-based amplification assay (Fig. 1; page 24, paragraphs 2-4; page 25, first paragraph). Further, Lang et al. teach averaging the results (Table 2; page 26, first and second paragraph).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        December 6, 2021